Citation Nr: 0118349	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  93-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for residuals of a neck 
injury.

3. Entitlement to service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had verified recognized active service from March 
1966 to November 1969.  Thereafter, he was a member of the 
U.S. Army Reserve and National Guard and had periods of 
active duty for training (ACDUTRA) including a verified 
period from 31 July to 13 August 1976.  He also had a period 
of active service from February to December 1991 from which 
he was discharged under other than honorable conditions.

By rating action of January 1971, the Winston-Salem, North 
Carolina RO denied service connection for a chest disorder.  
The veteran was notified of the denial and of his appellate 
rights by letter the same month, but he did not appeal 
therefrom.  

By rating action of April 1977, the RO denied service 
connection for residuals of neck and back injuries.  The 
veteran was notified of the denials and of his appellate 
rights by letter the same month.  He filed a Notice of 
Disagreement therewith in May 1977, and a Statement of the 
Case (SOC) was issued in June 1977, but he did not perfect 
his appeal by filing a Substantive Appeal.

This appeal originally arose from a July 1990 rating action 
that denied service connection for a chest disorder and for 
residuals of neck and back injuries on the grounds that new 
and material evidence had not been submitted to reopen the 
claims, and also denied service connection for essential 
hypertension.  

By Administrative Decision of December 1992, the Washington, 
D.C. RO determined that the veteran's period of service from 
February to December 1991 was under other than honorable 
conditions.

In September 1993, the veteran testified at a hearing on 
appeal before a Member of the Board of Veterans Appeals 
(Board) in Washington, D.C.  At the hearing, the veteran 
withdrew his appeal on the issue of service connection for a 
chest disorder.  By decision of May 1995, the Board remanded 
this case to the RO for further development of the evidence, 
to include obtaining additional information regarding the 
character of the veteran's December 1991 discharge from 
service.

By letter of February 1997, the Board notified the veteran 
that, inasmuch as the Board Member who conducted the 
September 1993 Board hearing on appeal was no longer employed 
by the Board, he had the right to another hearing by a Member 
of the Board.  The veteran responded subsequently that month 
that he did not want an additional hearing.

By decision of April 1997, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  

In May 1999, the veteran's claims folder was transferred to 
the Columbia, South Carolina RO, reflecting the veteran's 
change of residence to that state.

By decision of 1 November 1999, the Board found that new and 
material evidence had been submitted to reopen the claims for 
service connection for residuals of neck and back injuries, 
and then denied service connection for those disorders and 
for essential hypertension on the grounds that the claims 
were not well-grounded.

This case is currently before the Board pursuant to a mid-
January 2001 Order of the U.S. Court of Appeals for Veterans 
Claims (Court) that vacated that portion of the November 1999 
Board decision that denied service connection for residuals 
of neck and back injuries and for essential hypertension, and 
remanded those issues to the Board for action consistent with 
instructions contained in an early January 2001 Joint Motion 
for Remand (Joint Motion) of the appellant and the VA General 
Counsel.



REMAND

Inasmuch as the January 2001 Court Order vacated only that 
portion of the November 1999 Board decision that denied 
service connection for residuals of neck and back injuries 
and for essential hypertension, that portion of the Board 
decision that found that new and material evidence had been 
submitted to reopen the claims for service connection for 
residuals of neck and back injuries remains undisturbed by 
the Court Order.  

As noted in the Joint Motion, there has been a significant 
change in the law during the pendency of this appeal.  On 9 
November 2000, the President of the U.S. signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligation of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 6 November 
2000) (per curiam Order), that had held that the VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on and after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Therefore, for these 
reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This case is REMANDED to the RO for 
the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2. The RO should review the claims folder 
and ensure that all reasonable efforts 
have been made to obtain copies of all 
pre-service, service, and post-service 
records of private, military, VA, and 
non-VA medical treatment and 
evaluation of the veteran for neck and 
back complaints and for hypertension 
that have been specified by the 
veteran in the record.  Where 
appropriate, the RO should develop 
information regarding the current 
addresses of medical providers from 
years past, including ascertaining the 
successors in medical practice of 
providers who discontinued practice or 
are deceased and who might have 
custody of their medical records.  
Should additional development of the 
evidence be required, the veteran 
should be requested to sign and submit 
appropriate forms authorizing the 
release to the VA of all records from 
non-VA medical providers.  All RO 
letters requesting medical records, 
all records obtained, and all 
responses from the providers, 
including mail returned by the Post 
Office as undeliverable, should be 
associated with the claims folder.

3. After the abovementioned records have 
been obtained, the veteran should be 
afforded a special VA orthopedic 
examination to determine the nature, 
extent, and etiology of all current 
neck and back disorders.  Such tests 
as the examining physician deems 
necessary, including X-rays, should be 
performed.  The claims folder and a 
copy of this Remand Order must be 
furnished to the examining physician 
prior to the examination for review of 
the veteran's military and medical 
history, and the examiner must state 
for the record that such review has 
been accomplished.  The examiner 
should render an opinion for the 
record as to whether it is at least as 
likely as not that any currently-
diagnosed neck or back disorder had 
its onset during any period of the 
veteran's active honorable military 
service, including ACDUTRA.  If the 
examiner finds that any current neck 
or back disorder pre-existed any 
period of active honorable service 
including ACDUTRA, he should then 
render an opinion for the record as to 
whether any such pre-existing disorder 
underwent an increase in severity 
during such service.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly 
set forth.

4. The veteran should be afforded a 
special VA cardiovascular examination 
to determine the nature, extent, and 
etiology of his currently-diagnosed 
essential hypertension.  Such tests as 
the examining physician deems 
necessary should be performed.  The 
claims folder and a copy of this 
Remand Order must be furnished to the 
examining physician prior to the 
examination for review of the 
veteran's military and medical 
history, and the examiner must state 
for the record that such review has 
been accomplished.  The examiner 
should render an opinion for the 
record as to whether it is at least as 
likely as not that any currently-
diagnosed essential hypertension (a) 
had its onset during any period of the 
veteran's active honorable military 
service including ACDUTRA, to include 
an opinion as to whether the veteran's 
complaints of dizzy spells during his 
first period of service represented 
the early manifestations of 
hypertension, or (b) was manifest 
within one year of discharge from 
service in November 1969.

5. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including all notification and 
development required by the VCAA, and 
documentation of all requested medical 
opinions.  If any development is 
incomplete, appropriate corrective 
action should be undertaken.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claims may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental SOC, and the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


